Citation Nr: 1427821	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-46 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Evaluation of posttraumatic stress disorder (PTSD) with depression, rated as 30 percent disabling prior to August 14, 2012.

2.  Evaluation of PTSD with depression, rated as 70 percent disabling from August 14, 2012, to June 30, 2014.

3.  Entitlement to restoration of a 70 percent rating for PTSD.

4.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

During the course of the Veteran's appeal, in a November 2013 rating decision, the RO proposed to reduce the rating for PTSD with depression from 70 percent to 50 percent.  The Veteran's representative submitted a letter indicating that the Veteran was not appealing the proposal at that time.  In March 2014, the RO issued a rating decision effectuating the proposed reduction, and assigned a 50 percent rating to go into effect July 1, 2014.  Since this is just a sub-issue of the issue on appeal, the issue is before the Board.  

A review of the Veteran's Virtual VA and VBMS electronic claims file copies of VA outpatient treatment records dated through April 2013, which have been reviewed by the RO and the Board in conjunction with the current claims on appeal.



FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD with depression has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  

2. The AOJ has not established improvement in PTSD.




CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD with depression prior to August 14, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for an initial rating in excess of 70 percent for PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The 70 percent evaluation for PTSD is restored.  38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim for PTSD on appeal arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim herein decided is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was also provided with VA examinations in February 2010 and September 2013 as to his disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Increased Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran has already been assigned staged ratings for the disability.  Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether additional staged rating is warranted.

The Veteran's PTSD is rated as 30 and 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

 A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The pertinent evidence of record includes November 2009 report from Whole and Balanced Therapy Services reflects that the Veteran presented for psychological evaluation.  He denied having received prior mental health treatment or counseling.  
On mental status examination, his affect was downcast and mood was dysthymic.  He was alert and oriented with adequate hygiene and casual attire.  Eye contact was fair with some rapport established easily.  Speech was normal in rate, volume, and cadence and affect and mood were congruent.  He reported sleeping 5 to 6 hours per night with trouble staying asleep and nightmares.  He indicated that crowds, hot weather, and helicopters reminded him of his in-service trauma.  He denied hallucinations, delusions, and paranoia.  He denied homicidal thoughts both currently and in the past.  He denied any suicidal thoughts currently, but admitted to having them in the past, thought he never acted on them.  

The examiner noted that test data revealed that possible conversion, traumatic stress, anxiety, cognitive, affective and psychological aspects of depression, hypervigilance, social alienation, affective instability, physical aggression, and suicidality were present, elevated, and viewed as potential problem areas for the Veteran.  Results were consistent with PTSD with moderate impairment of functioning and moderate symptoms severity.  She noted that his judgment was mildly to moderately impaired and his insight was limited.  She further noted that he was able to form long-term relationships with his parents, children, and significant others.  His main problems were his long-term untreated depression and traumatic experiences.  

The examiner diagnosed PTSD and dysthymic disorder, with a GAF score of 45 currently and 50 in the past.  She recommended medication management and individual psychotherapy.

On February 2010 VA examination, the Veteran reported that he had not sought treatment for a mental disorder.  He had one friend he saw often and a few friends he saw occasionally. He noted that he used to see his brother frequently, but did not anymore because they lived in different states.  He reportedly enjoyed bicycling, hiking, traveling with his wife, and short vacations.  He denied a history of suicide attempts and violence and assaultiveness.  The examiner noted that, with respect to current psychosocial functional status, it appeared that the Veteran had a pretty satisfying life.  

On mental status examination, the Veteran presented as clean, neatly groomed, and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative and friendly with a normal affect.  The Veteran described his mood as good.  He was unable to perform a serial 7's test or spell a word forward and backward.  Thought process and content were unremarkable, with no evidence of delusions.  He had good judgment and insight.  He endorsed sleep impairment but denied delusions and hallucinations.  He did not have inappropriate behavior and was able to interpret proverbs appropriate.  He did not have obsessive or ritualistic behavior.  The Veteran did endorse panic attacks, though he expressed that he had them "maybe once or twice" about a year ago.  He denied homicidal or suicidal thoughts.   Impulse control was described fair with no episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.   Recent, remote, and immediate memory were intact.  

The Veteran endorsed symptoms of PTSD including recurrent and intrusive distressing recollections of his in-service trauma.  He noted that these thoughts occurred 3 to 4 times per month.  He endorsed nightmares 1 time per month, and he otherwise woke up frequently during the night.  He reported that he did not like large crowns and avoided Fourth of July festivities.  He felt cut off from others, stating that he felt like others could not understand what he went through and he found it hard to get emotional about anything.  He said that his friend did not seem to express much interest in him, and his relationship with his wife was somewhat strained, as she requested that he seek treatment.  He also had problems with concentration, exaggerated startle response, irritability, and hypervigilance.  The examiner noted that the Veteran had substantial mood disruption, and he felt sad most of the time, was more irritable than usual, was less interested in people or things, got less enjoyment out of things, and had less energy, substantial increase in appetite, concentration problems, and difficulty making decisions.  The Veteran's test scores were indicative of a diagnosis of PTSD as well as severe depression symptoms.  

With respect to work, the Veteran reported that he had worked several jobs in the past, including as a custodian, and then working at a bank for 8 years.  He last worked in 2009, when he was laid off from his job at the bank because of cutbacks.  He did not report unemployment due to mental disorder's effects.  

The examiner diagnosed PTSD and major depressive disorder.  He determined that the most substantial impairment the Veteran's experienced was in his mood.  A GAF score of 60 was assigned.  He noted that while the Veteran's PTSD did not cause substantial psychosocial impairment, they did cause clinically significant distress.  He determined that the Veteran's psychiatric disability caused occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran reported that all of his employers were pleased with his work performance and he was only not working due to layoff.  

An April 2012 VA neuropsychiatric consultation report reflects the Veteran's report that he retired a year ago and needed to figure out what to do with his free time.  He stated he has a hard time getting motivated and had lost interest in activities he once enjoyed like exercise, bike riding, fishing, or walking with his wife. He used to be a regular church attendee and was unhappy with his irregular attendance. The Veteran endorsed social isolation.  He stated that he saw people but does not feel close.  He felt like a "fifth wheel" at home, because his wife "put her kids close" and he was "left out." The Veteran endorsed having a depressed mood and low energy.  The Veteran stated that he has had a hard time remembering scheduled activities, like running an errand or a planned event, which was what raised his wife's concern and prompted this consult. The Veteran also stated that several aspects of his domestic life were frustrating or difficult to him.

The Veteran denied having problems with names, faces, placement of objects, completing intended activities, following others and self in conversations, driving, activities of daily living, concentration, or language.  He endorsed symptoms of depression 1 to 2 days per week.  Symptoms included depressed mood, anhedonia, weight gain, sleep disturbances, fatigue, feelings of worthlessness, concentration problems, and fleeting suicidal thoughts.

The Veteran stated that when he was reminded of Vietnam it makes him "feel grateful I'm not back there."  He denied distress from or avoidance of reminders, as well as other anxiety symptoms.

The Veteran arrived on time for clinical interview, casually but appropriately dressed, with adequate hygiene.  No involuntary movement abnormalities were noted.  Conversational speech was fluent and free of paraphrasic errors, neologisms, and circumlocutions. It was grammatical and prosodic with normal rate and volume. Veteran's thought flow was organized and goal directed.  Thought content was focused on topic, though the Veteran seemed to feel the need to vent, as questions about functioning often led to his discontent about his domestic life. The Veteran's affect was restricted; mood was melancholic.  Appetite was described as increased, while sleep was reported to be within normal limits. Cognitively, the Veteran was alert and oriented to person, place, time and situation. Subjective problems with attention, concentration, and memory were not noted. The Veteran's intellectual abilities appeared to be average, based on vocabulary and word usage. Veteran demonstrated adequate insight into maladaptive behaviors and cause and effect consequences.

In sum, the examiner found that the Veteran endorsed very few cognitive complaints at a clinical level. His main concern was forgetfulness regarding prospective memory.  There were several indications that the Veteran was depressed.  He reported a recent and unexpected retirement and that he had not become accustomed to the free time. He reported anhedonia and general disengagement from enjoyable activities. He reported not feeling close to his wife, feeling left out from the family unit, and being unhappy about the amount of support his wife offered others.  As the Veteran's cognitive complaints were mild, and his recent depression symptoms coincided with his complaints, it was likely that at his age depression accounted for his recent forgetfulness. The Veteran had this conceptualization, his diagnosis, and recommendations explained to him. He voiced understanding and was given an opportunity to ask questions.

A diagnostic impression of depressive disorder not otherwise specified was indicated.  A GAF score of 65 was assigned.  

A September 2013 VA examination report reflects that the Veteran was married to his wife of 20 years, with whom he had 2 stepchildren.  He was close with his stepdaughter although respectfully distant with his stepson.  He has one biological daughter who lived in Arizona and only spoke to occasionally.  He reported that he continued to experience marital conflict 1 time per week due to his irritability.  Their communication was poor.  They participated in limited shared leisure activities together, and had not gone out since 2010.  When they went out to eat on weekends, they did so only to take their grandchildren out.  He and his wife did not socialize with others due to his avoidance.  He also provided limited assistance with shopping due to his discomfort in crowds.  He reported an overall increase in symptoms when compared to the 2010 VA examination.  He also maintained limited phone contact with his father and brother.  

Socially, the Veteran reported having 2 close friends with whom he got together daily.  This represented a reduction from his previously wider set of friends.  He indicated that he had reduced interest in participation in traveling and bicycling.  He now preferred mostly solitary activities including going on 1-mile walks, watching television, and gardening.  

The examiner noted that the Veteran continued to have PTSD symptoms at moderately increased severity levels.  He continued to have re-experiencing symptoms and flashbacks and experienced an "adrenaline rush" in which he got sweaty and had an accelerated heart rate when he remembered his combat experiences.  

He continued to avoid crowds and was emotionally distant with others, including his wife, because he has difficulty feeling and expressing affection and had a sense that his life might be cut short.  Hyperarousal symptoms included sleep difficulties, irritability over "little things" difficulties with concentration, hypervigilance, and intense startle response at loud unexpected sounds.  Overall, the examiner found the Veteran's capacity for social functioning attributable to PTSD to be moderate to almost serious/severe.  

Occupationally, it was noted that the Veteran stopped working in 2009/2010 when his job was eliminated.  She found that, if the Veteran were working today, he would have difficulties attributable to PTSD including problems with work efficiently due to poor concentration and memory, challenges getting along with others due to distancing, becoming easily distracted in work settings when surrounded by large groups of people, and low energy, poor morale, and reduced motivation due to PTSD-related chronic sleep impairment.  She determined that, in general, the impairment in capacity for occupational functioning attributable to PTSD was moderate.  

The examiner indicated that the following symptoms applied to the Veteran's diagnosis:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial, circulatory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work or work-like setting, suicidal ideation, spatial disorientation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

On mental status examination, his appearance was consistent with his stated age, and he was appropriately dressed and groomed.  He was alert and oriented with appropriate attitude.  He was cooperative with unremarkable psychomotor activities and normal speech.  His prevailing mood was depressed and his affect was flat.  Insight was impaired in terms of limited appreciation for self-defeating avoidance behaviors.  Judgment was impaired in terms of occasional irritability, which interfered with his relationships.  His memory was grossly intact with complaint of inefficient short-term memory.  Concentration was inefficient with inability to calculate serial 7s.  He had no hallucinations or delusions.  Thought process was linear, and he endorsed passive, fleeting, suicidal thoughts.  

The examiner diagnosed PTSD with associated depression.  She assessed the Veteran' PTSD symptoms as moderate to almost severe, and indicated that the Veteran's depressive symptoms fluctuated in their severity along with his PTSD. A GAF score of 55 was assigned.  She noted that this score was consistent with moderate to almost severe social impairment, as the Veteran reported that he had 2 close friends and a number of meaningful family relationships. The score was also consistent with moderate occupational impairment, in that the Veteran sometimes had interpersonal problems with coworkers and otherwise distances himself from coworkers.  

The examiner notes that the Veteran's problems of re-experiencing trauma, avoidance, numbing of general responsiveness, and anxiety-arousal symptoms were attributable to PTSD, while his symptoms of depressed mood, anhedonia, negative self-appraisal, and depressogenic thought content were related to his depression.  She noted that his sleep difficulties, concentration, and loss of interest in activities and others were shared between PTSD and depression.

As regards occupational and social impairment, she found that the Veteran's psychiatric disorders were productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

A January 2014 report from the Citizens Memorial Hospital reflects that the Veteran had symptoms of anhedonia, anxiety, depression, inability to concentrate, and suicidal ideation.  The examiner commented that the Veteran had a significant amount of depression which was, at least in apart, related to his PTSD.  He found the Veteran to be unemployed due to his various physical and psychiatric disabilities.  

With respect to the claim for increased rating for PTSD with depression for the period prior to August 2012, the aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, low motivation, sadness, social withdrawal, irritability, anhedonia, and severe disturbances in mood .  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that the Veteran is entitled to a 70 percent rating for the period prior to August 14, 2012.  In reaching this determination, we note that the evidence has varied.  However, during this initial period, there was evidence of sleep impairment, depression, some social isolation, suicidal ideation, irritability and low motivation.

While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 70 percent rating, and the February 2010 VA examination report is suggestive of less severe depressive symptomatology, the Board finds that his overall symptomatology picture, particularly, symptoms of depression and poor sleep, low motivation, irritability disturbances in mood, relationship difficulties, suicidal ideation, and social withdrawal more closely approximate occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD with depression has more nearly approximates the criteria for an initial 70 percent rating, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.3 4.7.  

However, at no point has the Veteran's PTSD symptomatology met the criteria for the next higher 100 percent rating.  As noted above, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name38 C.F.R. § 4.130. 

The evidence does not show that the Veteran has had impairment in thought processes or communication or disorientation to time or place.  In fact, numerous medical records noted that his thought process and speech were normal and that he was oriented to person, time, and place.  He also denied having any delusions or hallucinations on examination.  Similarly, while the Veteran has expressed suicidal ideation, these thoughts have been described as passive and fleeting.  Thus, his thoughts of hurting himself do not appear to be persistent.

Moreover, while the Veteran is socially isolated and reports problems with his wife, he is still married and reports generally good relationships with his children, stepchildren and his wife.  He also reports that he as 2 friends with whom he socializes regularly.  Thus, it appears that the Veteran is able to maintain some social and family relationships.

In addition, while the Veteran had documented problems with his coworkers and supervisors, given the fact that the Veteran indicated that he was laid off from his last position due to downsizing, and, taken together with the other evidence noted above indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms listed in the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 45 to 65, alone, provide a basis for assigning a rating in excess of 70 percent for PTSD .  

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The assignment of scores of 50 to 60, reflecting moderate to severe symptomatology, is consistent with the Board's decision to assign a 70 percent rating.  While the GAF score of 45 assigned by the November 2009 private treatment provider might suggest some impairment greater than that contemplated the 70 percent rating assigned, it is but one factor for consideration in assigning a rating in this case.  When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.  As noted above, the Veteran has maintained some relationships, and total occupational impairment has not been shown.  Thus, it cannot be said that he has total social and occupational impairment.  Accordingly, the Board finds that an initial 70 percent, but no higher, rating for PTSD is warranted for the entire appeal period.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The 70 percent rating considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's PTSD and depression, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 70 percent rating for this disability is warranted prior to August 14, 2012 .  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Restoration

It is clear that evaluations may be reduced.  However, there are standards that must be addressed in order to reduce an evaluation.  There is nothing in this case that reflects that the AOJ considered whether there was improvement in the disability.  This is a fatal error.  Furthermore, there is nothing in the record that would establish that there was improvement in the disability.  Here, there are two fatal errors in the rating decision and the 70 percent evaluation is restored.   Brown v. Brown, 5 Vet.App. 413 (1993).


ORDER

A 70 percent rating for PTSD with depression prior to August 14, 2012, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 70 percent for PTSD with depression from August 14, 2012 is denied.

Restoration of a 70 percnet rating for PTSD is granted.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  

A total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for PTSD, rated as 70 percent disabling, coronary artery disease, status post stent placement, rated as 60 percent disabling, diabetes mellitus, rated as 20 percent disabling, right and left upper extremity neuropathy, each rated as 20 percent disabling, right and left lower extremity neuropathy, each rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  A combined rating of 100 percent has been in effect since August 2012, the date the Veteran filed his claim for a TDIU.

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.

In this case, while the Veteran has been afforded examinations in September 2013, review of the examination report reflects that the examiners discussed the functional impact of these disabilities on employment, but did not address whether the Veteran's PTSD with depression, coronary artery disease, or diabetes mellitus and related peripheral neuropathy of the right and left upper and lower extremities, alone, preclude employment.  Thus, the Board is unable to determine whether a TDIU rating predicated on one disability or disability of common etiology is warranted.

Accordingly, the case must be remanded so that the requisite opinion can be obtained.  

Accordingly, the case is REMANDED for the following action:

 1. The RO should arrange to have the Veteran scheduled for a VA examination(s) to determine the current severity of the service-connected disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, and assertions regarding the impact of each of his service-connected disabilities on his ability to work.

The examiner should render an opinion, consistent with sound medical principles, as to whether, without regard to the impact of nonservice-connected disabilities or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the Veteran's service-connected disabilities- depression, coronary artery disease, or diabetes mellitus and related peripheral neuropathy of the right and left upper and lower extremities -alone, preclude him from obtaining and retaining substantially gainful employment consistent with work and education background.

The physician should set forth all examination findings, along with complete rationale for the conclusion reached.

2. After completing all indicated development, and any additional development deemed warranted, the AOJ should readjudicate the remaining claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


